Title: From Thomas Jefferson to Martha Jefferson Randolph, 2 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Mar. 2. 07.
                        
                        Tomorrow Congress will close; but I hardly expect to get away under a week. it will take that time at least
                            to get all the laws put into a course of execution & some other matters settled. on Monday last mr Randolph & myself
                            took a ride to Maine’s to engage our thorns. the day was raw, he was without a great coat, and was before indisposed, as I
                            had mentioned to you. that evening he was taken with a chill & fever, which went off on Wednesday, but returned in the
                            same evening. the last night he has had another intermission, and the return this morning is so moderate that we hope it
                            will quit him finally this evening. he is considerably reduced & weakened, and I shall endeavor to prevail on him not to
                            attempt his return till I go; because I could keep him down to short journies, whereas if alone, he might push so as to
                            produce a relapse. he will return in my chair, and, if with me, I should be with him & stay with him should he have any
                            fever on the road. Mr. Burwell will leave this on Wednesday or Thursday & will call on you. our obligations to him for
                            his attentions to mr Randolph are infinite; & so also to Dr. Jones who scarcely ever leaves him. he has decided
                            absolutely not to offer again for Congress. in saying that I expect to get away in a week, I merely guess. it may be some
                            days longer: so that I cannot fix the day when we shall call to take you on to Monticello. Adieu, my beloved Martha, take
                            care of yourself for my sake & every one’s sake.
                        
                            Th: Jefferson
                            
                        
                    